1/14/15
                                                                                                                 r-o    * -'

To: Court Of Appeals                                                                              .    r.\.___   —      .-.-:


Fourth Court Of Appeals District                                                                  ■•   '<s       zsi    *."■;
                                                                                                       ,-.       (_f\   —

Cadena Reeves Justice Center                                                                      ;    >. v~\


300 Dolorosa Suite,3200                                                                          2 "" ^


San Antonio Texas 78205-3037                                                                    - '''^           ^      "

Honorable Judge LittleJohn


Court Appeals Number 04-14-00785-cv


Trial Court Case Number 2011-cl-15957


From: Maryann Castro Pro Se


1501 Olive


Jourdanton Texas 78026




Honorable Judge LittleJohn,


I Maryann Castro file a motion to disagree review of Appellee, Manuel Castro contest, Affidavit of Indigency filed
by Appellee, Manuel Castro, Social Security Statement see copy


I Maryann Castro, I am being discriminated against by Appellee, Manuel Castro Americans with Disability act,
which entitles a spouse, disabled to Spousal Maintence for within the marriage Maryann Castro became disabled.

Appellee, Manuel Castro, has mocked, ignored, the disability of Maryann Castro, which happened within the
marriage, Attorney Appelt, knew of the disability of Maryann Castro, and ignores, the evidence of proof see copy
of Social Security Statement and ticket to work program


By law if a disabled person wants to work, it is allowed in the ticket to work program, it is not against the law to
seek employment if able to find employment. See copy of ticket to work program.


I Maryann Castro am seeking justice in the Agreement for Final Divorce, Signed by Judge Canales, which has the
signatures. Of Appellee Manuel Castro, and his mistress Christina Pacheco, which has fraud, overvalue the martial
property to falsely gain 40,000, and signature that has Attorney Appelt who still proceeded in a Divorce Agreement
knowing his client Appellee, Manuel Castro was in bankruptcy and still continue to make a financial agreement,
hiding the bankruptcy Appellee Manuel Castro was not making the mortgage payments, has a balance of 73,967.02
and allowed the martial property to go into foreclosure Jan 6,2015, to jeopardize Maryann Castro interest, which
Maryann Castro paid 3500 to stop foreclosure. See Copy of BSI Statement
I Maryann Castro pray for the court, to stop the Harassment filings of Attorney Appelt, who does not abide by the
law and who is discriminating against Appellants right to proceed in Appeals Court, to Modify, Contest, the

Agreement of Final Divorce, signed by Judge Canales on Oct 30,2013,1 have exhausted my Social Security Disability
income, due to the fraud committed by Appellee Manuel Castro, and his mistress Christina Pacheco, Attorney
Appelt, who continues to harass a disabled person by continued filings to throw the court off the actual fact fraud
was committed in the Final Agreement, and Disabled person Appellants Affidavit Of Indigency to proceed in
Appeals Court, Maryann Castro right to spousal Maintence awarded and overturning the Agreement to Final
Divorce, by stopping the fraud, harassment which Appellee, Manuel Castro involvement in overvaluing the martial
property using a Comparative Market Analysis a realtors opinion, not a certified appraisal, and bankruptcy hidden
on Oct 30,2013.


Appellee, Manuel Castro, has been residing with mistress Christina Pacheco at 624 Goodwin, Pieasanton Texas,
during the marriage and financially did not support Appellant Maryann Castro during the separation, anc continues
to defraud Maryann Castro right to Spousal Maintence by having Attorney Appelt file to Contest Appellants
Affidavit of Indigency, knowing the fact Appellant Maryann Castro disability began in the person marriage, I pray
for the Court to honor my request thirty years of 800.00 a month for 10 years and proceed in the Appeals Court
the Agreement for Final Divorce to grant relief of Maryann Castro, Appellants request, to Modify the dollar amount
to zero based on fraud, adultery Committed by Appellee Manuel Castro Mistress Christina Pacheco the non-
spouse, And Attorney Joseph Appelt for fraud and continue Harassment with his filings knowing the truth
Appellant Maryann Castro is disabled see copy of Social Security Disability and Ticket to work program right of a
disabled person to seek employment.


Appellee Manuel Castro, and Mistress Christina Pacheco, both were involved in fraud, see signatures, non-spouse.
Appellee Manuel Castro sister Leila Silva works for post office in San Antonio and is stealing my mail, I die not get
your response by mail only email.


Maryann Castro-Appellantand pro se s~>                 S\            I


1501 Olive          ' ' IL^^^^YOXZO
Jourdanton Texas 78026


830-496-0133


Pacauitude2014(a>Email.com


My P.O. 495


Pieasanton Texas 78064
^4 d$vM0'
                 Security Administration o
                            ,9 Jiarvivors and Disability
                                        Office of Central Operations
                                         1500 Woodlawn Drive
                                                                              O\         ,s IM
                                        Baltimore, Maryland 21241-1500
                                        Date: August 20, 2014
                                        Claim Number: 45&43-5895HA



       0000664 ROBM.17 1A   0.470
       BMRYANN CASTRO
       PO BOX 495
       PLEASANTON TX 78064-0495




    We are writing to you abou       charge in your payment amount. The chart
    below shows how we will wi          'overpaid Social Security benefits paid to
    you.
                                                                                             o

                                                                Balance
                                                                                             a


     Month<s)
                                                                                             >


                                                                     owe



                                             $180.00           $6,257.80
      08/14
                                                                                            ■•a

                                                                                             i
     If vou pay Mecficare pWnium>efr health plan premiums, they have been
     deducted from khe ammjifrsnown under the heading "Amount you will
     receive."         ^
     WSaat We Will Fay Aad V^hera

      You will receive $788.00 for August 2014 in September 2014.
      After that, you will receive $788.00 on or about the third of each month.
      You will receive your full regular monthly payment beginning September 2017.

     If You Have Ai^ Questions

      We invite you to visit our website at www.socialsecurity.gov on the Internet
      to find general information about Social Security. If you have any specific
      questions you may call us toll-free at 1-800-772-1213, or call your local Social
      Security office at 866-964-7432. We can answer most questions over the
      phone If you are deaf or hard of hearing, you may call our TTY number,
      1-800-325-0778. You can also write or visit any Social Security ofuce. ihe
      office that serves your area is located at:

                                     SOCIAL SECURITY
                                     3438 E SOUTHCROSS
                                     SAN ANTONIO TX 78223




                                        See Next Page
Social Security
Official Social Security Website




 Ticket Overview


 Ticket to Work Program Overview


  What is the Ticket Program?


   Eligibility

  Social Security's Ticket to Work Program is a free and voluntary program available to people
  ages 18 through 64 who are blind or have a disability and who receive Social Security
  Disability Insurance (SSDI) or Supplemental Security Income (SSI) benefits.

  Goals


  The goals of the Ticket to Work Program are to:


      • Offer beneficiaries with disabilities expanded choices when seeking service and supports
          to enter, re-enter, and/or maintain employment;
      • Increase the financial independence and self-sufficiency of beneficiaries with disabilities;
          and

      • Reduce and, whenever possible, eliminate reliance on disability benefits.

  The beneficiary does not need a paper Ticket to participate. Under this program, eligible
   beneficiaries with disabilities who are receiving monthly cash benefit payments are entitled to
  participate by signing up with an approved service provider of their choice. This can be an
  Employment Network (EN) or a State Vocational Rehabilitation (VR) agency. The EN/State VR
  agency, if they accept the Ticket assignment, will coordinate and provide appropriate services
  to help the beneficiary find and maintain employment. These services may be training, career
  counseling, vocational rehabilitation, job placement, and ongoing support services necessary
  to achieve a work goal.


  What are the Advantages of the Ticket to Work Program?


  While participating in the Ticket to Work Program, beneficiaries can get the help they need to
  safely explore their work options without immediately losing their benefits and find the job
that is right for them. Beneficiaries also can use a combination of work incentives to maximize
their income until they begin to learn enough to support themselves. Therefore, the individual
can:



   • Go to work without automatically losing disability benefits;
   • Return to benefits if he or she has to stop working;
   • Continue to receive healthcare benefits; and
   • Be protected from receiving a medical continuing disability review while using the Ticket
       and making the expected progress with work or educational goals.

For a complete guide to the work incentives, go to: http://www.ssa.gov/redbook/


Who Can Help the Beneficiary Better Understand the Ticket to Work Program?


Employment Networks

An Employment Network (EN) is a private organization or public agency (including a State VR
agency) which entered into an agreement to provide employment services, vocational
rehabilitation services, and other types of support to beneficiaries with disabilities under the
Ticket to Work Program.


Beneficiaries can contact any EN to see if the service and supports the EN offers are right for
them. The beneficiary and EN must agree to work together and develop a plan that describes
the beneficiary's employment goal and outlines the services and support the EN will provide
to help the beneficiary reach the goal. Beneficiaries are free to talk with as many ENs as they
wish before choosing to assign his or her Ticket. If a beneficiary assigns their Ticket to an EN
and later changes his or her mind about working with that EN, the beneficiary can un-assign
the Ticket and take it to another EN. When a beneficiary chooses to receive services from a
EN, Social Security considers that the beneficiary is using the Ticket and therefore, is
protected from medical disability review.


Use the Find Help to locate an EN in your area.


Vocational Rehabilitation Agencies

A State Vocational Rehabilitation (VR) agency can help beneficiaries who want to return to
work or to work for the first time, but who need more significant services to make work
possible. VR can help beneficiaries get ready to work, and, when VR services have ended, the
VR agency may be able to help the beneficiary find an EN who can help them keep the job
. and make more money. When a beneficiary chooses to receive services from a VR agency,
 Social Security considers that the beneficiary is using the Ticket and therefore, is protected
from medical disability review.


 Use the Find Help to locate a State VR in your area.


Work Incentive Seminar Events

Social Security conducts national Work Incentive Seminar Events (WISE) Webinars online
 each month for beneficiaries with disabilities and their families to learn more about the Ticket
 to Work Program and available work incentives through accessible, informal, learning
 opportunities. The goals of a WISE are to encourage SSDI and SSI beneficiaries to
 explore their work options and join the workforce.


 Register for a WISE to learn more about the Ticket to Work Program and Work Incentives.


       i


Useful Links


Work Site Home

For Beneficiaries

For Service Providers

Have Questions or Want to Contact Us?

Ticket to Work Program Managers

Ticket to Work Evaluation

Ticket Program Operations Manual System (POMS)
Cause Number                           - ci-
Petitioner Plaintiff Maryann Castro      '           Court Number

Respondent Defendant




Affidavit of Indigency


My name is Maryann Castro My Phone number is 830-496-0133

My Mailing Address is 1501 Olive st Jourdanton Texas


My Email Address is PACATTITUDE06OA0L.COM                                                           ^

Pacattitude2014@email.com

I am above the age of (18) years, and I am fully competent to make this affidavit. I am unable to pay
court costs. The nature of my income, resources, debts, and expenses are described in this form.

I receive these public benefits/government entitlements that are based on indigency.

SSI DISABILITY


My Monthly income is 788.00 see copy


Monthly expenses                                                                     s   ^          S

Electric $230.00                                                                     7, %*          "

Food $150.00                                                                         - rV\,         *°
                                                                                                    -1C     V9

water $100.00


Phone$100.00                                                                             ""'        *"
Medicine$100.00


Leaving me with $48.00

My debts include student loans which are on deferment

I am unable to pay court costs. I verify that the statements made in this affidavit are true and correct.




Maryann Castro                                                                               Date
10/09/2014


MANUEL G CASTRO JR
1501 OLIVE ST
JOURDANTON, TX 78026-2220




                     notice ofpefaul;


Dear MANUEL G CASTRO JR:                           *e Service, of th.




                                                      $66,367.76
             Next Payment Due Date

             Total Monthly Payments Due:
                   (35 @ $1,732.72)
                                                        $3,395.00
             Late Charges
                                                           ($0.001
             Other Fees:
             Unapplied Balance:            mmT.        $73,967.02

             TOTAL YOU MUST PAY TO CURE DEFAULT.




                                                          f

      TX NOI
                                                                            IN THE DISTRICT COURT

                                                                            ^JUDICIAL DISTRICT
                                                                            BEXAR COUNTY, TEXAS

                       AGREEMENT FOR Jpij                   Dl
        On the    3° .dayof.
                                                                 came on to be heard the above styled
  ana numbered, cause of action.



 parties reached an agreement on the terms and conditions set forth below.
       By the signatures below the parties acknowledge that this agreement expresses the entire
 understanding and accord offteparties in consent^ the Cou^may, witho.tfe&ernotice, enter
 binding orders in accordance with this agreement:




Page I of2
                                               Parties/Ationjeys Initials

                                                                    a/
doc leerft&f

               Olive. Stea
    APEROVED AS TO FORM:   •C.S




Page 2 of2
     i
or
                                             Homes         Mortgages       Agents       Local News



j City, Zip, Neighborhood, Address


San Antonio Metro Area > 78026 > 1501 Olive Street, Jourdanton, TX 78026




 1501 Olive Street Jourdanton, TX 78026

                                                                                          $292,560
                  $216,240
                     LOW
                                                    $254,400                                  HIGH




Value Estimate              $254,400 ?      Beds

Payment Estimate        $959/mo        ?    Baths Full

Rent Estimate                 $1,700 ?      Baths Half

Tax Estimate                  $3,281   ?    SqFt                       2,404

^ HomeScore                       40 ?      Lot Size                    9.00


^ InvestorScore                   34 ?      Construction

Last Sale Date              08/25/2000      Style

                                            Year 3uilt                  2005
Lest Sale Price


                           Mortgage Rates           Get Pre-Approved        Edit Home Facts           Share Home


1501 Olive Street is located in Jourdanton, TX. At this time, the property has an estimated value of $254,400 and
yearly taxes of $3,281. This home has approximately 2,404 sqft of living space. The property was built in 2005. Similar
homes nearby sell for around $250,000.
                                 ative Market

                                          Property At:


                                          Prepared For.
                                          Manuel Castro
                                           1501 Olive
                                      Jourdanton,TX 78026




                                            Prepared By:
                                         Archie Marmolejo
                                         AH Season Reaty




       OffSce Phone: (830) 281-5263
         Direct Une: (210) 347-7330
Personal Fax Numben (210) 569-6211
             Email: marmolerJoarchle@Bol.com



                                         HS^^




         Prepared By: Archie Marmolejo All Season Realty


                                                            10/29/2013 9:59 PM
    connectMLS   - Connecting Your Real Estate Community                 fage l 01 zu
•   cpnnec




                                       Property At: 1501 Olive Street


                                                     Prepared For:
                                                   Maryann Castro
                                                  1501 Olive Street
                                                Jourdanton, TX 78026




                                                      Prepared By:
                                                       Karen Potts
                                                Dowdv Real Estate, LLC




                 Office Phone: (830) 569-6883
                  Direct Une: (830) 569-6883
        Personal Fax Number:
                       Email: lcaren@dowdyrealestate.com
                                        BUCKLEY 9 MADOLE

                                                                                                    Buckley Madole, P.C.
                                                                                           14841 Dallas Parkway, Suite 425
                                                                                                           Dallas, TX 75254
                                                                                                      Main: (972)643-6600
                                                                                                       Fax: (972)643-6699

LEGAL PRECEDENT IS NOT CLEAR AS TO WHETHER THE SENDING OF THIS LETTER MAKES US
A DEBT COLLECTOR. TO THE EXTENT IT DOES, PLEASE BE ADVISED THAT THIS IS AN ATTEMPT
TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.
HOWEVER, IF YOU ARE IN BANKRUPTCY OR HAVE BEEN DISCHARGED IN BANKRUPTCY, THIS
LETTER IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT INTENDED AS AN ATTEMPT TO
COLLECT A DEBT OR AS AN ACT TO COLLECT, ASSESS, OR RECOVER ALL OR ANY PORTION OF
THE DEBT FROM YOU PERSONALLY.


                                                      December 2.2014
MARY CASTRO
1501 OLIVE STREET
JOURDANTON, TX 78026



Re:     Loan No.: 44675

        Property: 1501 OLIVE STREET, JOURDANTON, TX 78026


                           FAIR DEBT COLLECTION PRACTICES ACT NOTIFICATION


   We represent BSI Financial Services, Inc., whose address is 7505 Irvine Center Drive, Irvine, CA 92618 which, if it is
not the Current Mortgagee, is acting as the Mortgage Servicer and representing the Current Mortgagee pursuant to a
Mortgage Servicing Agreement concerning the Note and Deed of Trust which are associated with the above referenced
loan number.


 Our firm has been requested to pursue foreclosure processing in accordance with the terms of the Note and Deed of Trust
and applicable law.


1. According to the information provided to us by our client, the total amount required to cure the default under the note
   and deed of trust through December 15, 2014 is $79,019.30 and the total amount required to payoff the debt through
   November 30,2014 is $275,251.54.


2. Because of payment installments that accrue monthly and other charges mat may vary from day to day, the total
   amount required to cure the default may be greater on the day that you choose to pay. Likewise, because of interest
   and/or other charges mat may vary from day to day, the total amount required to payoff the debt may be greater on the
   day that you choose to pay. Hence, should you choose to pay either of the amounts shown above, an adjustment may
   be necessary after your check is received in which event we will notify you before the check is deposited for
   collection. For further information, write our firm at Buckley Madole, P.C, Attn: Foreclosure Department, 14841
   Dallas Parkway, Suite 425, Dallas, TX 75254 or call us at (972) 643-6600 .


3. You have thirty days after you receive this letter to dispute the validity of the debt or any part of it. If you do not
   dispute it within that period, our firm will presume that it is valid.


4. If you notify our finn in writing within the thirty-day period that the debt, or any portion thereof, is disputed, our firm
   will obtain verification of the debt or a copy of a judgment against you and a copy of such verification or judgment
   will be mailed to you by our firm.


If you require further information, please let us hear from you.


               Very truly yours,


               Buckley Madole, P.C.
                                       BUCKLEY Hi MADOLE

                                                                                                    Buckley Madole, P.C.
                                                                                          14841 Dallas Parkway, Suite 425
                                                                                                        Dallas, TX 75254
                                                                                                    Main: (972)643-6600
                                                                                                     Fax: (972) 643-6699


LEGAL PRECEDENT IS NOT CLEAR AS TO WHETHER THE SENDING OF THIS LETTER MAKES
US A DEBT COLLECTOR. TO THE EXTENT IT DOES, PLEASE BE ADVISED THAT THIS IS AN
ATTEMPT TO COLLECT A DEBT, AND ANY INFORMATION OBTAINED VWLL BE USED FOR THAT
PURPOSE. HOWEVER,     IF YOU ARE IN BANKRUPTCY OR HAVE BEEN DISCHARGED IN
BANKRUPTCY, THIS LETTER IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT INTENDED
AS I AN ATTEMPT TO COLLECT A DEBT OR AS AN ACT TO COLLECT,                                     ASSESS, OR RECOVER
ALL OR ANY PORTION OF THE DEBT FROM YOU PERSONALLY.


Assert and protect your rights as a member of the armed forces of the United States. If you are or your spouse
Is serving on active military duty, including active military duty as a member of the Texas National Guard or
the National Guard of another state or as a member of a reserve component of the armed forces of the United
States, please send written notice of the active duty military service to the sender of this notice immediately.


Via certified mail return receipt requested and first class mail

MARY ANN CASTRO
1501 OLIVE STREET
JOURDANTON, TX 78026
                                                    December 15,2014
Re:
Last Four Digits of the Loan No: 4675
Property: 1501 OLIVE STREET, JOURDANTON, TX 78026

         We represent BSI Financial Services, Inc., whose address is 7505 Irvine Center Drive, Irvine, CA 92618
which, if it is not the Current Mortgagee, is acting as the Mortgage Servicer and representing the Current Mortgagee
pursuant to a Mortgage Servicing Agreement concerning the Note and Deed of Trust which are associated with the
above referenced loan number.

        Our firm has been requested to pursue non-judicial foreclosure processing in accordance with the terms of the
Note and Deed of Trust and applicable law. Consistent therewith, the following notices are provided to you:

      1. The maturity date of the Note has been accelerated, all sums secured by the Deed of Trust have been declared
         to be immediately due and payable and an enforcement of the Power of Sale Clause in the Deed of Trust which
         provides for the sale of the above-referenced property at a public foreclosure sale in the time and manner
          permitted by law has been requested.
      2   Pursuant to that request, the property has been scheduled for foreclosure sale on Tuesday, 6th day of January,
          2015 between the hours of 10:00A.M. and 4:00PM. At AT THE WEST PORCH TO THE ATASCOSA
          COUNTY COURTHOUSE of Atascosa County Texas. If the preceding area is no longer the designated area,
          the place of sale will be at the area most recently designated by the Atascosa County Commissioner's Court.
          This sale shall commence at 12:00PM or within three hours thereafter. The property will be sold to the highest
          bidder for cash.

        Attached for your further review is a copy of the Notice of Acceleration and Notice of Trustee's Sale which
has been or will be filed with the Atascosa County Clerk and posted at the courthouse door or other location
designated by the County Commissioners.


Very truly yours,

Buckley Madole, P.C.